 

EXHIBIT 10.47

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

10% CONVERTIBLE PROMISSORY NOTE OF

 

EVENTURE INTERACTIVE, INC.

 

Issuance Date: January 23, 2015

Total Face Value of Note: $330,000

 

THIS NOTE is a duly authorized Convertible Promissory Note of Eventure
Interactive, Inc. a corporation duly organized and existing under the laws of
the State of Nevada (the "Company"), designated as the Company's 10% Convertible
Promissory Note due January 23, 2016 ("Maturity Date") in the principal amount
of$330,000 (the "Note").

 

For VALUE RECEIVED, the Company hereby promises to pay to the order of Tangiers
Investment Group, LLC or its registered assigns or successors-in-interest
("Holder") the principal sum of up to $330,000 and to pay interest on the
principal balance hereof (which principal balance shall be increased by the
Holder's payment of additional consideration as set forth herein and which
increase shall also include the prorated amount of the original issue discount
in connection with Holders payment of additional consideration) at the rate of
10%, in accordance with the terms hereof.

 

The initial Purchase Price will be $55,000 of consideration upon execution of
the Note Purchase Agreement and all supporting documentation. The sum of $50,000
shall be remitted and delivered to the Company and $5,000 shall be retained by
the Purchaser through an original issue discount for due diligence and legal
bills related to this transaction. The Holder reserves the right to pay
additional consideration within 270 days of execution and in any amount it
desires, up to the total face value of this Note, subject to mutual approval by
Tangiers and the Company. The principal sum (including the prorated amount of
the original issue discount) owed by the Company shall be prorated to the amount
of consideration paid by the Holder and only the consideration received by the
Company, plus prorated interest and other fees and prorated original issue
discount, shall be deemed owed by the Company. The original issue discount is
set at 10% of any consideration paid. The Company is not responsible to repay
any unfunded portion of this Note.

 

1

 

 

In addition to the interest referenced above, and in the Event of Default
pursuant to Section 2(e), additional interest will accrue from the date of the
Event of Default at the rate equal to the lower of 20% per annum or the highest
rate permitted by law (the "Default Rate").

 

This Note may be prepaid in whole or in part as follows:

 

PREPAY DATE   PREPAY AMOUNT       0-30 Days   115% of principal plus accrued
interest       31-60 Days   121% of principal plus accrued interest       61-90
Days   127% of principal plus accrued interest       91-120 Days   133% of
principal plus accrued interest       121-150 Days   139% of principal plus
accrued interest       151-180 Days   145% of principal plus accrued interest

 

This Note may not be prepaid after the 180th day. Such redemption must be closed
and funded within three (3) days of giving notice of redemption. The Prepay Date
for any portion of the Note is determined by reference to the date on which the
consideration being prepaid was received by the Company.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

"Business Day" shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

"Conversion Price" shall be equal to 52% of the lowest trading price of the
Company's common stock during the 20 consecutive trading days prior to the date
on which Holder elects to convert all or part of the Note. If the Company is
placed on "chilled" status with the Depository Trust Company ("DTC"), the
discount shall be increased by 10% until such chill is remedied. If the Company
is not Deposits and Withdrawal at Custodian ("DWAC") eligible through their
Transfer Agent and the Depository Trust Company’s ("DTC") Fast Automated
Securities Transfer ("FAST") system, the discount will be increased by 5%. In
the case of both, the discount shall be a cumulative 15%.

 

2

 

 

"Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the prorated amount of the original issue discount),
(ii) all accrued but unpaid interest hereunder, and (iii) any default payments
owing under the Note but not previously paid or added to the Principal Amount.

 

"Trading Day" shall mean a day on which there is trading on the Principal
Market.

 

"Underlying Shares" means the shares of common stock into which the Note is
convertible (including interest or principal payments in common stock as set
forth herein) in accordance with the terms hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00 Conversion.

 

(a)          Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
option, at any time commencing 180 days from the date hereof, to convert the
outstanding Principal Amount and interest under this Note in whole or in part.

 

(b)          The date of any Conversion Notice hereunder and any Payment Date
shall be referred to herein as the "Conversion Date".

 

(i)         Stock Certificates or DWAC. The Company will deliver to the Holder,
or Holder's authorized designee, no later than two 2 Trading Days after the
Conversion Date, a certificate or certificates (which certificate(s) shall be
free of restrictive legends and trading restrictions) representing the number of
shares of Common Stock being acquired upon the conversion of this Note. In lieu
of delivering physical certificates representing the shares of Common Stock
issuable upon conversion of this Note, provided the Company's transfer agent is
participating in the Depository Trust Company ("DTC") Fast Automated Securities
Transfer ("FAST") program, upon request of the Holder, the Company shall use
commercially reasonable efforts to cause its transfer agent to electronically
transmit such shares issuable upon conversion to the Holder (or its designee),
by crediting the account of the Holder's (or such designee's) prime broker with
DTC through its Deposits and Withdrawal at Custodian ("DWAC") program (provided
that the same time periods herein as for stock certificates shall apply).

 

(ii)        Charges, Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, postage/mailing charge or any other
expense with respect to the issuance of such Common Stock. Company shall pay all
Transfer Agent fees incurred from the issuance of the Common stock to Holder and
acknowledges that this is a material obligation of this Note.

 

3

 

 

If the Company fails to deliver to the Holder such certificate or certificates
(or shares through DTC) pursuant to this Section (free of any restrictions on
transfer or legends) prior to 3 Trading Days after the Conversion Date, the
Company shall pay to the Holder as liquidated damages an amount equal to $1,000
per day, until such certificate or certificates are delivered. The Company
acknowledges that it would be extremely difficult or impracticable to determine
the Holder's actual damages and costs resulting from a failure to deliver the
Common Stock and the inclusion herein of any such additional amounts are the
agreed upon liquidated damages representing a reasonable estimate of those
damages and costs. Such liquidated damages will be automatically added to the
Principal Amount of the Note.

 

(c)          Reservation and Issuance of Underlying Securities. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note (and repayments in Common Stock), free from preemptive
rights or any other actual contingent purchase rights of persons other than the
Holder, not less than three times the number of shares of Common Stock as shall
be issuable (taking into account the adjustments under this Section 1 but
without regard to any ownership limitations contained herein) upon the
conversion of this Note to Common Stock (the "Required Reserve"). These shares
shall be reserved in proportion with the consideration actually received by the
Company and the total sharers reserved will be increased with future payments of
consideration by Holder to ensure the Required Reserve is met. The Company
covenants that all shares of Common Stock that shall be issuable will, upon
issue, be duly authorized, validly issued, fully paid, non-assessable and freely
tradable. If the amount of shares on reserve at the Transfer Agent for this Note
in Holder's name shall drop below the Required Reserve, the Company will, within
two (2) business days of written notification from Holder, instruct the Transfer
Agent to increase the number of shares so that the Required Reserve is met. The
Company agrees that this is a material term of this Note and any breach of this
will result in a default of the Note.

 

(d)          Conversion Limitation. The Holder will not submit a conversion to
the Company that would result in the Holder owning more than 9.99% of the then
total outstanding shares of the Company ("Restricted Ownership Percentage").

 

4

 

 

Section 2.00 Defaults and Remedies.

 

(e) Events of Default. An "Event of Default" is: (i) a default in payment of any
amount due hereunder which default continues for more than 5 business days after
the due date; (ii) a default in the timely issuance of underlying shares upon
and in accordance with terms hereof, which default continues for 3 Business Days
after the Company has failed to issue shares or deliver stock certificates
within the 3rd day following the Conversion Date; (iii) failure by the Company
for 3 days after notice has been received by the Company to comply with any
material provision of the Note Purchase Agreement; (iv) failure of the Company
to remain compliant with DTC, thus incurring a "chilled" status with DTC; (v) if
the Company is subject to any Bankruptcy Event; (vi) any failure of the Company
to satisfy its "filing" obligations under the rules and guidelines issued by OTC
Markets News Service, OTC Markets.com and their affiliates; (vii) any failure of
the Company to provide the Holder with information related to the corporate
structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 2 business days of request by
Holder; (viii) failure to have sufficient number of authorized but unissued
shares of the Company's Common Stock available for any conversion; (ix) failure
of Company's Common Stock to maintain a bid price in its trading market which
occurs for at least 3 consecutive Trading Days; (x) any delisting for any
reason; (xi) failure by Company to pay any of its Transfer Agent fees or to
maintain a Transfer Agent of record; (xii) any trading suspension imposed by the
Securities and Exchange Commission under Sections 120) or 12(k) of the 1934 Act;
(xiii) any breach of Section 1.00 (c); or (xiv) any default after any cure
period under, or acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company in excess of
$50,000 or for money borrowed the repayment of which is guaranteed by the
Company in excess of $50,000, whether such indebtedness or guarantee now exists
or shall be created hereafter;

 

Remedies. If an Event of Default occurs and is continuing with respect to the
Note, the Holder may declare all of the then outstanding Principal Amount of
this Note, including any interest due thereon, to be due and payable immediately
without further action or notice. In the event of such acceleration, the amount
due and owing to the Holder shall be increased to 150% of the outstanding
Principal Amount of the Note held by the Holder plus all accrued and unpaid
interest, fees, and liquidated damages, if any. Additionally, this Note shall
accrue interest on any unpaid principal from and after the occurrence and during
the continuance of an Event of Default at a rate of20%. Finally, the Note will
accrue liquidated damages of$500 per day from and after the occurrence and
during the continuance of an Event of Default. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder's actual
damages and costs resulting from an Event of Default and any such additional
amounts are the agreed upon liquidated damages representing a reasonable
estimate of those damages and costs. The remedies under this Note shall be
cumulative and automatically added to the principal value of the Note.

 

Section 3.00 General.

 

(f) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(g) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

5

 

 

(h) Governing Law; Jurisdiction.

 

(i)        Governing Law. This note will be governed by and construed in
accordance with the laws of the state of California without regard to any
conflicts of laws or provisions thereof that would otherwise require the
application of the law of any other jurisdiction.

 

(ii)       Jurisdiction. Any dispute or claim arising to or in any way related
to this Note or the rights and obligations of each of the parties hereto shall
be settled by binding arbitration in San Diego, California. All arbitration
shall be conducted in accordance with the rules and regulations of the American
Arbitration Association ("AAA"). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties' review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

 

(ii)      No Jury Trial.         The Company hereto knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this note.

 

6

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

  EVENTURE  INTERACTIVE, INC.

 

  By:   /s/ Gannon Giguiere   Name:  Gannon Giguiere   Title:  President, CEO  
Date:  January 23, 2015

 

This Note is acknowledged as:                          Note of January 23, 2015

 

7

 